[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                FILED
                                                       U.S. COURT OF APPEALS
                        ________________________         ELEVENTH CIRCUIT
                                                              May 27, 2005
                                                          THOMAS K. KAHN
                             No. 04-12651                      CLERK
                        ________________________

                       Agency Docket No. A79-494-759

JUAN GONZALO CADAVID JIMENEZ,

                                                                     Petitioner,

     versus


U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                       __________________________

                      Petition for Review of a Decision
                     of the Board of Immigration Appeals
                       __________________________

                               (May 27, 2005)

Before ANDERSON, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Juan Gonzalo Cadavid-Jiminez, through counsel, petitions for review of the
Board of Immigration Appeals’ (“BIA”) decision affirming without opinion the

Immigration Judge’s (“IJ”) order of removal, denial of asylum and withholding of

removal. Because Cadavid’s removal proceedings commenced after April 1, 1997,

the permanent rules of the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996, Pub. L. No. 104-208, 110 Stat. 3009 (1996)

(“IIRIRA”), apply. Gonzalez-Oropeza v. United States Att’y Gen., 321 F.3d 1331,

1332 (11th Cir. 2003).

      Cadavid argues on appeal that he presented substantial evidence to support

a finding of refugee status by demonstrating past persecution and, alternatively, a

well-founded fear of future persecution. Specifically, he argues that past

persecution is evidenced by the threatening letters and phone calls he received

from the AUC, a paramilitary organization. He claims that he demonstrated a well-

founded fear of future persecution by showing that: (1) the AUC was aware of his

activism in anti-guerilla ideology, and retains the ability to carry out its death

threats; (2) the AUC sought to kill him and failed only because he left Colombia;

and (3) the AUC evidenced its desire to punish him, even after his withdrawal

from public life, because it continued to threaten him after he ceased political

activity. Finally, Cadavid argues that there has not been a sufficient change in

circumstances that would allow for his safe return to Colombia because the AUC

                                           2
remains active there.

      To the extent that the IJ’s decision was based on a legal determination,

review is de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir.

2001). The IJ’s factual determinations are reviewed under the substantial evidence

test, and this Court “must affirm the [IJ’s] decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (citation omitted).

Under this standard of review, this Court may not reverse the IJ’s decision unless

it finds that the evidence compels a contrary finding. Sepulveda v. United States

Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion . . . .


                                           3
8 U.S.C. § 1101(a)(42)(A) (emphasis added). The asylum applicant carries the

burden of proving statutory “refugee” status. See Al Najjar, 257 F.3d at 1284.

“To establish asylum eligibility based on . . . group membership, the alien must,

with credible evidence, establish (1) past persecution on account of her . . . group

membership, or (2) a ‘well-founded fear’ that her . . . group membership will cause

future persecution.” Sepulveda, 401 F.3d at 1230-31 (quoting 8 C.F.R.

§ 208.13(a), (b)).

      Past persecution is more than mere harassment, and a successful asylum

applicant must present evidence of more than a few isolated incidents of verbal

harassment or intimidation that is unaccompanied by physical punishment,

infliction of harm, or significant deprivation of liberty. See Gonzalez v. Reno, 212

F.3d 1338, 1355.

      A “well-founded fear” of persecution may be established by showing (1)

past persecution that creates a presumption of a well-founded fear and overcomes

any rebuttal by the INS, (2) a reasonable possibility of personal persecution that

cannot be avoided by relocating within the subject country, or (3) a pattern or

practice in the subject country of persecuting members of a statutorily defined

group of which the alien is a part. 8 C.F.R. § 208.13(b)(1), (2); see also

Sepulveda, 378 F.3d at 1231. “[A]n applicant must demonstrate that his or her

                                          4
fear of persecution is subjectively genuine and objectively reasonable.” Al

Najjar, 257 F.3d at 1289. “[W]here the alleged persecutors are not affiliated with

the government, it is not unreasonable to require a refugee who has an internal

resettlement alternative in his own country to pursue that option before seeking

permanent resettlement in the United States, or at least to establish that such an

option is unavailable.” Mazariegos v. Office of United States Att’y Gen., 241

F.3d 1320, 1327 (11th Cir. 2001).

      An alien seeking withholding of removal under the INA must show that his

life or freedom would “more likely than not” be threatened upon return to his

country because of, among other things, his membership in a particular political

group. See Mendoza, 327 F.3d at 1287. This standard is more stringent than the

“well-founded fear” standard for asylum. See, e.g., Al Najjar, 257 F.3d at 1292-

93.

      We conclude that substantial evidence supports the IJ’s conclusion that the

harm Cadavid suffered did not rise to the level of past persecution. He received

two threatening letters and phone calls instructing him to abandon his political

work for the Liberal Party. This evidence does not compel a finding of past

persecution.

      Furthermore, substantial evidence supports the IJ’s conclusion that Cadavid

                                          5
did not establish a well-founded fear of future persecution. The fact that

Cadavid’s family remained in Colombia when he came to the United States and

continues to live without further harm supports a finding that his fear of future

persecution is not objectively reasonable. Cadavid testified that he experienced no

problems with the AUC during the time he was at his mother’s home, and there

was no evidence that the mayoral candidate whom Cadavid supported has

experienced problems with the AUC since relocating within Colombia. This

evidence also supports the IJ’s finding that relocation within Colombia is possible

in Cadavid’s case.

      Finally, because Cadavid does not satisfy the lower standard form asylum,

he cannot satisfy the higher standard for withholding of removal.

      Based upon the foregoing, we deny the petition for review.

      PETITION DENIED.




                                          6